
	
		I
		112th CONGRESS
		2d Session
		H. R. 6435
		IN THE HOUSE OF REPRESENTATIVES
		
			September 19, 2012
			Mr. Stark (for
			 himself and Mr. Rangel) introduced the
			 following bill; which was referred to the Committee on Energy and Commerce, and in
			 addition to the Committee on Ways and
			 Means, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To amend title XVIII of the Social Security Act to
		  clarify the application of Medicare special enrollment periods and secondary
		  payer rules to employer coverage of family members of
		  employees.
	
	
		1.Short titleThis Act may be cited as the
			 Medicare Secondary Payer and Late
			 Enrollment Penalty Family Fairness Act of 2012.
		2.Fair treatment of
			 family members of employees under Medicare special enrollment periods and under
			 secondary payer rules
			(a)Special
			 enrollment periodsParagraphs
			 (1)(A), (2)(B), and (2)(C) of section 1837(i) of the Social Security Act (42
			 U.S.C. 1395p(i)) are each amended by striking individual's (or the
			 individual's spouse's) current employment status and inserting
			 the individual’s current employment status (or the current employment
			 status of a family member of the individual).
			(b)Secondary payer
			 rulesSection 1862(b) of such
			 Act (42 U.S.C. 1395y(b)) is amended—
				(1)in paragraph
			 (1)(A)(i)(I), by striking the individual’s spouse and inserting
			 a family member of the individual;
				(2)in paragraph
			 (1)(A)(i)(II), by striking the spouse and (or
			 spouse) and inserting a family member and (or
			 family member), respectively; and
				(3)in paragraph
			 (5)(C)(i), by striking spouse and inserting family
			 member.
				(c)Conforming
			 amendment to late enrollment penaltySection 1839(b) of the
			 Social Security Act (42 U.S.C. 1395r(b)) is amended by striking
			 individual's (or the individual's spouse's) current employment
			 and inserting the individual’s current employment status (or the current
			 employment status of a family member of the individual).
			(d)Effective
			 dateThe amendments made by this section shall take effect on
			 January 1, 2013, and shall apply to months beginning on or after such
			 date.
			
